                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE CRYSTAL LYNN PORTER,                       Case No. 19-cv-02853-JSW
                                                       Debtor.
                                   8
                                                                                          ORDER TO SHOW CAUSE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                              On June 3, 2019, Debtor filed a Notice of Appeal of the Bankruptcy Court’s Order
                                  13
                                       overruling renewed objections to claims, dated May 8, 2019. There has been no further activity in
                                  14
                                       this Court since Debtor filed her notice of appeal. Accordingly, Debtor is HEREBY ORDERED
                                  15
                                       TO SHOW CAUSE why the Court should not dismiss the appeal for failure to prosecute.
                                  16
                                       Debtor’s response shall be due by no later than October 22, 2019.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: October 1, 2019
                                  19
                                                                                      ______________________________________
                                  20
                                                                                      JEFFREY S. WHITE
                                  21                                                  United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
